Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 amendment and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.
Independent claim 1 drawn to a propylene-based composition, comprising carbon black and 16-17% wt. of a rosin ester polymer obtained by  polymerization of abietic acid and dicyclopentadiene.

Applicant effectively demonstrates that the composition, having a tactifier based on copolymerized abietic acid and dicyclopentadiene at 16-17 % wt. has a heat stress greater than or equal to 55C, while the composition with a different tactifier structure does not achieve the values above. 

In addition note that Shen (CN 105585961), cited in the previous Office Action teaches such a tactifier in amount of only 7% wt. or less. 

As a result, rejection under 35 USC 103 over Jin (WO 2016/029006) in view of Shen (CN 105585961) is withdrawn. 

The new search does not result in any references covering the subject matter of independent claim 1 and dependent claims 2-3, 5, 7-8, 10 and 14-16.
The closest prior art found is represented by Wideman et al (US 5246998).

Wideman teaches ethylene and propylene as comonomers (see 6:30).
However, the reference teaches only 3-4% of the tactifier (see Tables 1-3) in the examples and fails to teach the copolymer claimed. 

As a result, independent claim 1 and dependent claims 2-3, 5, 7-8, 10 and 14-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765